Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s response filed 04/08/2021 was incomplete as required an election from the two groups I and II submitted in the Requirement for election/Restriction was not made. Examiner called the Applicant’s representative Mr. Choi to discuss first elect an invention from the two choices provided. Interview summary is as follows:
	“Examiner called the Applicant's representative with reference his reply filed 04/08/2021 to the Requirement of Restriction/Election mailed 02/12/2021. Examiner advised  to  include an election of a invention to be examined from the two inventions I and II from the Requirement for Restriction/Election mailed 02/12/2021, even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.. During telephone talks Mr. Choi confirmed election of invention I including claims 1-14.  
      Mr. Choi further stated, since claim 15 has been amended in the reply it should fall within the elected Invention I as requested to refer to his arguments presented in the reply. During the telephone no agreement was made as regards to claim 15 and its dependent claims to include in invention I, but Examiner assured that he would go through the arguments. And if they are persuasive, currently amended claim 15 with its dependent claims will be included, but if not then they will be considered non-elected.”
Applicant confirmed and elected invention I including claims 1-14 during the telephone interview. Applicant has amended claim 15 and argued that in view of the current amendment claim 15 and its dependent claims should be considered falling within invention I and should be included for examination. On considering the amended claim 15 with reference to elected 
 Inventions I including claim 1 and invention II including claim 15 are directed to related but distinct processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, invention I requires to manufacture a packaging according to selected overall dimensions using an input device and a component using an output device, which have a materially different design, mode of operation, function, or effect and do not overlap in cope with claim 15 of non-elected invention II.  Currently amended claim 15 of invention II requires designing packaging including a custom foam insert insertable into the packaging for an object, including the steps of  displaying a graphical user interface (GUI), displaying a template on the GUI to instruct the user to place the object to be packaged in the packaging on a flat surface in a layout, and designing the custom foam insert using the GUI, the custom foam insert including a cavity corresponding to a feature of the object, which have a materially different design, mode of operation, function, or effect when compared with claim 1 of invention I. Furthermore, the inventions I and II as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
As explained above, since independent claims 1 and 15 belonging to inventions I and II respectively have different scopes requiring different designs, they would require different search strategies and search strings which do not overlap and thus there would be a serious search and /or examination burden if restriction were not required. The requirement is still deemed proper and is therefore made FINAL. 
Since the Applicant in the telephone interview confirmed electing invention I, claims 1-14 would be examined further on merits and claims 15-20 of invention II would be withdrawn from examination.
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 11 and 13 are re rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harnesk et al.[US Patent 10,521,741], hereinafter Harnesk.

Regarding claim 1, Harnesk teaches a method for creating packaging for retaining an object comprising steps of [see abstract] 
selecting overall dimensions of the packaging using an input device [see col.8, lines 47-61, “a human user enters packaging production information 111 through a user-interface, for example, provided at computer system 104 or some other network location. Referring briefly to FIG. 4, user-interface 401 depicts different user-interface controls for entering packaging production information. An operator or other user can use use-interface 401 to enter box dimensions, …… a design group selection, indicate production conditions, select available production machines, …….through user-interface 401, a user can select design group 302a and indicate that packaging production machine 102 is available. Packaging production information entered through user-interface 401 can be included in packaging production information 111”; 
other changes to a main design 304 may also be addressed within a sub-design (e.g., adding inserts or dividers to a tray or within a box)”, and col.14, lines 55-63 and col. 15, lines 30-45 discloses inputting the required production materials for the box packaging which can be inputted via the interface 401 for creating the box packaging) [; and 
manufacturing the packaging having the overall dimensions and the component using a manufacturing system, thereby creating the packaging [see col.9, line 62-col.10, line 10, “
Method 200 includes an act of receiving packaging production information for producing a packaging product, the packaging production information at least defining the size of the packaging product (act 201). The production of the packaging can be completed by a “Packaging Production Machine 102”, see Fig.1.]..

Regarding claims 3, Harnesk teaches that the method of claim 1, wherein the step of selecting the component includes the step of: selecting an interior padding of the packaging] [as already covered in the analysis of claim1, wherein inserts are selected for inside of the box and inserts can be used as padding].

Regarding claim 4, Harnesk teaches that the method of claim 1, wherein the step of selecting the component includes the step of selecting a lid of the packaging [see col.9, lines 26-31, “main designs 304 can correspond to different types of boxes. For example, main design 304a can correspond to boxes having Regular Slotted Carton ("RSC") designs, full flap boxes, integral corner protection boxes, bottom lid construction boxes with separate bottom, and lid components.’].



Regarding claim 8, Harnesk teaches that the method of claim 1, further comprising the step of: displaying details about the overall dimensions and the component for review on an output device [see Fig.4 which is an interface 401 wherein the user’s selection of dimensions can be displayed with other packaging/box information and also see col.15, lines 46-54, “Method 600 includes an act of identifying approved design solutions (act 608). For example, a real time design optimization system can consider dimensional information and other information specified by a user in view of design restrictions to evaluate each main design in a specified design group. Designs that can satisfy user entered information in view of design restrictions are identified as approved design solutions. A list of approved solutions can be displayed to a user and/or stored (e.g., in data store 106). ‘]  .

Regarding claims 11 and 13, their limitations are similar to the limitations of claims 1 and 8, therefore, they are analyzed and rejected as being anticipated by Harnesk based on same rationale established for claims 1 and 8 above.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.1.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Harnesk in view of Wachtler et al. [US20010035576 A1], hereinafter Wachtler.
Regarding claim 2, Harnesk teaches a method and system for manufacturing a box for containing objects but fails to specifically disclose that the selecting of the overall dimensions of the packaging includes the step of selecting interior dimensions of a cavity within the packaging. In the same field of endeavor of packaged devices, Wachtler teaches [see para 0057] providing a cavity inside a package device and for that selecting interior dimensions of the cavity. Therefore, in view of the teachings of Wachtler, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have included the concept of providing a cavity inside the box and select its interior parameters because, as shown in Wachtler the right interior dimensions are to be chosen so that the object to be packaged is ensured of properly fitting inside the cavity of the box package.

6 is rejected under 35 U.S.C. 103 as being unpatentable over Harnesk in view of Nally et al. [US 20140265187 A1], hereinafter Nally.

Regarding claim 2, Harnesk teaches a method and system for manufacturing a box for containing objects but fails to specifically disclose that the selecting of component includes the step of selecting a wheel of the packaging.  In the same field of endeavor of packaged devices, Nally teaches employing wheels with the package [see para 0019]. Therefore, in view of the teachings of Nally, it would be obvious to modify the method and system of Harnesk to incorporate the concept of selecting deployable wheels at the time of selecting components, because, as shown in Nally, it would result in moving boxes with heavy objects inside with relative ease.

3.3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harnesk in view of Nowacek [US 20100161423 A1].
.Regarding claim 7, Harnesk teaches a method and system for manufacturing a box for containing objects but fails to specifically disclose that the step of selecting the component includes the step of selecting a branding of the packaging. In the same field of endeavor of creating packages, Nowacek teaches branding the packages see Fig.1 wherein the packages are branded such as “Wheaties” for cereals and or “Campbell’s for soups and see para 0003, “Many retail products are provided in packaging that includes rigid outer walls. The packaging usually includes static labels that display trademarked logos, trademarked text, and/or other markings identifying the product, the source of the product, or both.”. Therefore, in view of the teachings of Nowacek, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have included the concept of branding a packaging because, as shown in Nowacek, by including and displaying the brand on the packaging provides identification of the product and source of the product.



Regarding claims 9-10, Harnesk teaches methods and system using computerized methods for creating a package box including a computer system connected to a database and packaging production machine [see Fig.1] providing an user interface 401 [see Fig.4] to enter /input user data and for providing display to the users and communicating with other message processors over a wired or wireless network, but fails to disclose a web-based service enabling users to make selection on a GUI. In the same field of endeavor of designing product packages, discloses that web server enabling a user via a web browser to connect to a web-site of the server and making selections on a GUI, Wine teaches transmitting instruction to a client’s web browser from a web site or server [see paras 0044 and 0071] and display data for selection to a client via a web browser. Therefore, in view of the teachings of Wine it would be obvious to an ordinary skilled in the art to have incorporated the notoriously well-known use of web-based service and GUI in the computerized system and method of Harnesk to provide interface 401 a GUI for entering inputs and display the information for the box being created.

Regarding claims 12 and 14, their limitations, their limitations are similar to the limitations of claims 9 and 10, therefore, they are analyzed and rejected as being unpatentable over Harnesk in view of Wine based on same rationale established for claims 9-10 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/            Primary Examiner, Art Unit 3625